Citation Nr: 0005190	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a timely Substantive Appeal was received on the 
issue of entitlement to service connection for residuals of 
an injury to the left hand or forearm (claimed as a burn scar 
to the forearm).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, A.H., and S.S. 




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  

This appeal arose from April 1998 and October 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In April 1998, 
the RO determined that the veteran had not filed well-
grounded claims of entitlement to service connection for 
"residuals of head injury" and a "burn scar to the 
forearm."  

In October 1998 entitlement to service connection was granted 
for "residuals of head injury" with assignment of a 10 
percent evaluation effective July 28, 1997.  As the benefit 
sought on appeal (entitlement to service connection) was 
granted in full, that issue is therefore considered to be 
resolved.  The veteran did file a timely notice of 
disagreement (NOD) on the issue of the initial 10 percent 
evaluation assigned for residuals of a head injury.  

The appellant and his wife and daughter provided testimony 
before a Hearing Officer at a hearing at the RO in September 
1998, a transcript of which has been associated with the 
claims file.  These witnesses also provided testimony before 
a Member of the Board of Veterans' Appeals (Board) at a 
hearing at the RO in October 1999, a transcript of which has 
been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  

With respect to the veteran's claim of entitlement to service 
connection for residuals of an injury to the left hand or 
forearm (claimed as a burn scar to the forearm), the issue on 
the title page has been rephrased to reflect, as is discussed 
in more detail below, the question of whether a timely 
Substantive Appeal has been received is raised by the record 
and must be addressed in the first instance.  

With respect to the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
head injury, the Board notes that at issue is a claim of 
entitlement to a higher initial evaluation, rather than an 
increased rating claim.  This distinction was drawn in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was held that in appeals from an initial assignment of a 
disability evaluation, ratings may be "staged" (i.e., 
different ratings may be assigned for different periods of 
time).  The issue on the title page of this decision has been 
amended accordingly.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The veteran's claim of entitlement to service connection for 
residuals of an injury to the left hand or forearm (claimed 
as a burn scar to the forearm) was denied in April 1998.  The 
RO notified him of the rating decision by letter dated April 
27, 1998.  He submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in the nature of an NOD in August 1998.  

A statement of the case (SOC) was issued in November 1998.  
Thereafter it does not appear that any formal Substantive 
Appeal was filed.  In October 1999, the veteran's 
representative submitted a VA Form 646, Statement of 
Accredited Representative in Appealed Case, listing the 
issues on appeal as including entitlement to service 
connection for "residuals of burn scars to the forearm."  

The veteran or his representative must file an NOD from a 
determination of the agency of original jurisdiction within 
one year of the date of notification that determination.  
38 C.F.R. § 20.302(a) (1999).  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(1999).  

The VA General Counsel has issued an opinion that the Board 
may address in the first instance whether a timely 
Substantive Appeal has been submitted.  However before 
dismissing an appeal for lack of a timely Substantive Appeal 
the Board should provide adequate procedural protections.  
VAOPGCPREC 09-99.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

It is indisputable that the veteran has not been given an 
opportunity to present evidence and argument on the issue of 
whether a timely Substantive Appeal has been submitted on the 
issue of entitlement to service connection for residuals of 
an injury to the left hand or forearm (claimed as a burn scar 
to the forearm) and he has not been afforded an opportunity 
to address the matter at a hearing.  He would clearly suffer 
prejudice by being denied those opportunities.  Therefore a 
remand to the RO is necessary as a matter of due process.  

Turning to the claim of entitlement to an initial evaluation 
in excess of 10 percent for residuals of a head injury, the 
matter with which the veteran initially disagreed was the 
denial of entitlement to service connection.  Service 
connection was ultimately granted.  The veteran submitted a 
timely NOD from the initial 10 percent evaluation assigned.  
However, the claims folder does not contain an SOC on the 
issue of entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury.  

When an NOD is filed, failure to issue an SOC is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995);  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly a remand to the RO is necessary as a matter of 
due process.  However, an appeal shall be returned to the 
Board only if perfected through filing of a timely 
Substantive Appeal.  Smallwood v. Brown, 10 Vet. App. 93 
(1997).  

To ensure full compliance with due process requirements, the 
Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  An SOC should be provided on the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a head injury.  The RO 
should give consideration to all 
applicable laws, regulations, and cases 
to include whether staging of ratings is 
appropriate pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
veteran should be provided with a 
statement of procedural and appellate 
rights for completing an appeal to the 
Board.  

3.  The RO should determine whether a 
timely Substantive Appeal was filed with 
respect to the issue of entitlement to 
service connection for residuals of an 
injury to the left hand or forearm 
(claimed as a burn scar to the forearm).  
The veteran should be given an 
opportunity to submit evidence and 
argument on this issue.  

If the benefits requested on appeal, for which a timely NOD 
has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of 
the Case (SSOC).  Thereafter, the case should be returned to 
the Board for appellate review only if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  





